DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Cloud et al. (6,111,184).
In terms of claim 1, Cloud et al. teaches an electrical stringed instrument system comprising an electrical stringed instrument (20) including a body (22), a neck (24 having a head (see column 3, line 46), a bridge (32) connected to the body, a plurality of metal strings (34) positioned between the head and the bridge, and one or more pickups (50, 152, 154, 156, 158, 163) positioned on the body and beneath said strings, the electrical stringed instrument further comprising an audio output circuit (comprising elements 256, 258, 260, 262, 264, 26, 268, 270) electronically connected to said one or more pickups (see Figures 21-23), and to a first channel (through connections 280 and 282) of a multichannel output, and a first communication circuit (272) comprising a variable impedance unit and electronically connected to a second channel (through connection 274/294) (see Figures 22 and 23). (See Figures 10 and 20-23, column 3, lines 38-55, column 7, lines 47-67, column 8, lines 7-15, and column 8, line 52 – column 9, line 38).
As for claim 2, Cloud et al. teaches a second communication circuit (177, 200) configured to measure an impedance of the variable impedance unit and to convert a measured impedance to a digital representation (i.e. analog to digital converter) (see references cited above).
As for claim 5, Cloud et al. teaches the presence of, and connection to, an amplifier (see column 5, lines 64-67, column 7, lines 62-64, and column 8, lines 10-15).
As for claim 6, Cloud et al. teaches the presence of an analog to digital converter (see column 8, lines 10-15).
As for claim 7, Cloud et al. teaches a shared ground wire (286/288) (see Figure 23).
As for claims 8-10, Cloud et al. teaches the use of switches, push buttons, rotary and slidable knobs, etc. (see Figures 1, 10 and 20).
As for claim 12, Cloud et al. teaches the use of a processor (see column 7, lines 57-62 and column 8, lines 7-15).
As for claim 14, Cloud et al. teaches a built in (177) or separate (200) communication unit.
As for claim 15, Cloud et al. teaches a communication unit (200) comprising a multichannel input jack (204) and a single channel output jack (208) (see Figure 20).
As for claim 16, Cloud et al. again teaches the use of an amplifier, analog to digital converter and processor/microcontroller (see references cited above).
As for claim 17, Cloud et al. teaches the electrical stringed instrument as an electric guitar (see column 3, line 38).

Other references of note regarding independent claim 1: Juszkiewicz (US 2014/0150630).
Also, Nicholes (7,304,232), Juszkiewicz (US 2001/103776), Hummel (US 2015/179158), Radmacher et al. (US 2016/0049142) and Street (US 2003/0101863).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cloud et al. in view of that which is well known in the art.
As for claims 3 and 13, Examiner takes Official Notice that the ability to wireless communicate data is very well known in the art, and would have been obvious to implement in an electrical transmitter/receiver circuit, such as that disclosed by Cloud et al. 
As for claim 4, dependent upon claim 3, Cloud et al. teaches a releasably coupled communication unit (200) (see Figure 20). Therefore, obviousness stands.
As for claim 11, Cloud et al. fails to explicitly teach a capacitor; however, the presence of a capacitor with an electrical load is a standard design feature of a rectifier circuit of a power supply circuit, and considered well known in any electrical schematic. Therefore, its use within the electrical design of Cloud et al. would have been obvious to one of ordinary skill in the art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/02/2022